Citation Nr: 1127878	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-34 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966.

This issue was last before the Board of Veterans' Appeals (Board) in July 2008 on appeal of a March 2006 rating decision of the Winston-Salem, North Carolina Regional Office (RO).  The Board determined that new and material evidence had been submitted sufficient to reopen the claim of entitlement to service connection for posttraumatic stress disorder and remanded that claim for further development.  

The Veteran was scheduled to appear at a hearing before the Board in June 2011, but he submitted a May 2011 statement cancelling the hearing.  Consequently, the request for a personal hearing is withdrawn.  See 38 C.F.R. § 20.702(e) (2010).

This case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After careful review of the record, the Board finds that another remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.

In this regard, the claims file reflects medical opinions diagnosing posttraumatic stress disorder from two private mental health care providers, Dr. Uzzell and Dr. Lindgren, but no associated treatment records.  The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, gather all pertinent records of VA treatment and all identified private treatment records.  Hence, further development is required.

The Veteran informed a February 2005 VA mental disorders examiner that he was in receipt of disability benefits from the Social Security Administration.  Although the Veteran did not clarify the disability, or disabilities, for which he was receiving benefits, VA has a duty to obtain Social Security records when they may be relevant.  Voerth v. West, 13 Vet. App. 117, 121 (1999).  As such, further development is required.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Veteran's claim of entitlement to service connection for posttraumatic stress disorder is based upon his allegation that he was the victim of race-based violence in Germany during his active duty service.  The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304 (2010).

Further, if a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor.  In this regard, the Veteran has provided a statement from a fellow service member which purportedly corroborates the Veteran being a victim of race-based violence.  Evidence of behavior changes after the claimed assault is another type of relevant evidence.  

Significantly, while a February 2005 VA examiner diagnosed the Veteran with posttraumatic stress disorder on the basis of his claimed stressor, an April 2009 VA examiner noted that the Veteran stated he never feared for his life during the alleged stressor events and opined that he did not meet the diagnostic criteria for a diagnosis of posttraumatic stress disorder.  The April 2009 examiner noted that the claims file reflects that the appellant's service treatment and personnel records do not indicate that he was ever involved in any racial altercations.  However, the Veteran informed the 2009 examiner that he only once sought medical treatment for a fight-related injury and his medical records show that he was seen in the infirmary in November 1964 (there is no notation as to why he was in the infirmary).  

Given the fact that the 2009 VA medical opinion was based on an incomplete record, i.e., the appellant's private medical treatment and Social Security records were not available for review, further development is in order.  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. The RO/AMC must afford the Veteran an opportunity to submit any information that is not evidenced by the current record.  In particular the Veteran is invited to submit any evidence that would independently corroborate his claim that he was the victim of race based violence while on active duty.

2. The RO shall secure any outstanding VA medical treatment records and provide the Veteran with necessary authorization forms so that VA may secure any private treatment records not currently on file, to specifically include, but not limited to, records of treatment from Dr. Uzzell and Dr. Lindgren.  Thereafter, the RO/AMC is obtain all identified records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, the RO/AMC shall inform the appellant and provide him an opportunity to submit copies of the outstanding medical records.

3. The RO/AMC shall obtain from the Social Security Administration a copy of any medical evidence relied on in any decision regarding the Veteran's eligibility for disability benefits or eligibility for Supplemental Security Income due to disability.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4. After the above has been completed, the RO/AMC shall review the claims file and ensure that all of the foregoing development actions have been conducted in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5. Thereafter, the RO/AMC shall forward the claims folders to the examiner who conducted the April 2009 VA examination for review.  The examiner must independently review the entire record for pertinent evidence, but his attention is directed to the following a) A December 1965 VII Corps Award for Superior Performance; b) A December 1965 commendation letter from the Director of the Amberg Service Club; c) A July 2005 statement from the Veteran's fellow service member; d) The November 2003 and October 2009 private medical opinions; e) February 2005 and April 2009 VA examination reports; f) A March 2007 VA treatment note; g) The Veteran's January 2009 statement of his stressor events; h) the private medical opinions of Drs. Uzzell and Lindgren; and, i) Any private or VA treatment notes associated with the claims file as a result of this remand.  

Thereafter, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that posttraumatic stress disorder is related to the Veteran being the victim of in-service race based violence.  A complete rationale explaining the reasons for all opinions offered must be provided.  If the psychiatrist finds that posttraumatic stress disorder, or any other psychiatric disorder, is related to the Veteran's active duty service, then he must so state.  If after considering all procurable and assembled data the examiner is unable to provide any of the requested opinions without resorting to speculation, he must so state and explain why speculation is needed to reach the opinions requested.  In such an instance the examiner must demonstrate that all procurable and assembled data was fully considered and a full and complete basis for any opinion offered must be provided.

6. Thereafter, the RO/AMC must readjudicate the claim of entitlement to service connection for posttraumatic stress disorder.  If the claim remains denied, the RO/AMC must provide the Veteran with a supplemental statement of the case, and afford him an appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


